192 F.2d 392
Samuel D. COLLINS, Appellant,v.UNITED STATES of America, Appellee.
No. 12932.
United States Court of Appeals Ninth Circuit.
November 9, 1951.

Appeal from the United States District Court for the Southern District of California, Central Division, Leon R. Yankwich, Judge.
Samuel D. Collins, in pro per.
Ernest A. Tolin, U. S. Atty., Ray H. Kinnison and Bernard B. Laven, Assts. U. S. Atty., all of Los Angeles, Cal., for appellee.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
The order appealed from is affirmed.